DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 12 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syed (U.S. Application Publication No. 2010/0252555).
Syed discloses a paper lid (10) including: a lid body portion (30) formed of a paper material (par. 7) to be mounted on a container (50) that includes an opening portion, a taper, and a curl portion (Fig. 4), the lid body portion comprising a top lid edge forming an uppermost end thereof (at 16) and a folded edge opposite the top lid edge forming a lowermost end thereof (at 13); a top lid portion (20) having an outer periphery surrounded by the lid body portion (Fig. 3); an engaging portion (34) that is provided in the lid body portion, wherein the engaging portion includes a tapered portion that linearly extends from the top lid edge to the folded edge and is tapered from the top lid edge to the folded edge (Fig. 3); and a lid body portion side curl portion (40) that is provided in the lid body portion and is positioned above the engaging portion and forms the top lid edge, wherein the outer periphery of the top lid portion is bent in a direction away from the lid body portion side curl portion, and a bent portion (28) of the outer periphery of the top lid portion is bonded to the lid body portion, wherein the folded edge is formed by bending an end of the lid body portion inward so that the bent portion of the outer periphery of the top lid portion is located within the bent end of the lid body portion (Fig. 3), wherein a part other than the outer periphery of the top lid portion is located between the engaging portion and the lid body portion side curl portion (Fig. 3), and wherein a dimension of an inner diameter of the folded edge is smaller than a dimension of an outer diameter of the outer periphery (Fig. 3), wherein the top lid portion includes a drinking spout (26), wherein a seam of the paper material and the paper material is formed in the lid body portion, and the drinking spout is provided at a position where the drinking spout does not interfere with the seam (Fig. 1), wherein the engaging portion deforms the curl portion of the container to engage with the curl portion and wherein a size of the lid body portion side curl portion is different from a size of the curl portion (depending on the container), wherein the top lid portion is provided with a view portion (at 26) through which an inside of the container is visible, wherein the engaging portion includes a protruding portion having a circumferential shape (Fig. 1), wherein a taper angle of the tapered portion of the engaging portion is substantially equal to a taper angle of the taper of the container (depending on the container), wherein an inner diameter of the engaging portion continuously decreases from an upper end of the engaging portion to a lower end of the engaging portion and never increases (Fig. 2), wherein the lid body portion side curl portion is not in contact with the part other than the outer periphery of the top lid portion, and wherein the lid body portion includes a peripheral wall portion that extends upward from the engaging portion, and wherein the peripheral wall portion has the lid body portion side curl portion at a top end of the peripheral wall portion (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed.
Syed discloses all the claimed limitations as shown above but fails to teach the specific dimension claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid components with different sizes, in order to adjust the lid to different containers and environments and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim(s) 4, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed in view of Kim (U.S. Application Publication No. 2010/0176130).
Syed discloses wherein the lid body portion has a peripheral wall portion connected to the lid body portion side curl portion is provided on an outer periphery of the top lid portion and a display portion (Fig. 3), wherein the lid body portion side curl portion is deformable (paper material), but fails to teach wherein the lid includes a plurality of displays, or a seal portion including a first joining portion to be joined to the drinking spout, and a pull-up portion with which the drinking spout is openable.
Kim teaches that it is known in the art to manufacture a lid with a plurality of displays (400) related to a content of the container that are applied in a peripheral wall portion (par. 30), and a seal portion (200) including a first joining portion to be joined to the drinking spout, and a pull-up portion (240) with which the drinking spout is openable.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with displays, in order to convey information to a user.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a seal portion, in order to better seal the contents of the container the lid is used on.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed and Kim in view of Lutzig (U.S. Application Publication No. 2010/0163563).
Syed fails to teach wherein the seal portion includes a second joining portion to be joined to the top lid portion, and a joining force of the first joining portion is larger than a joining force of the second joining portion.
Lutzig teaches that it is known in the art to manufacture a seal with a second joining portion to be joined to the top lid portion, and a joining force of the first joining portion is larger than a joining force of the second joining portion. (pars. 29, 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the seal with different joining forces in order to allow for user to remove the seal and such a modification would be the use of known technique in a known way to achieve a predictable result.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed in view of Bohrer (U.S. Patent No. 9,132,612).
Syed fails to teach wherein the paper material of the lid body portion is coated with a biodegradable film.
Bohrer teaches a lid body portion that is coated with a biodegradable film (col. 5, lines 63-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a biodegradable film, as taught by Bohrer, in order to protect the lid.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733